Exhibit 10.75
 
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
 
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
 
1. CONTRACT ID CODE
PAGE OF PAGES
              1 4
2. AMENDMENT/MODIFICATION NO
3. EFFECTIVE DATE
4. REQUISITION/PURCHASE REQ. NO.  
5. PROJECT NO. (If applicable)
P00033
 
04-Mar-2015
SEE SCHEDULE
         
6. ISSUED BY
CODE
W911QY
7. ADMINISTERED BY (If other than item 6)
CODE
I W911QY
W6QK ACC-APG NATICK
CONTRACTING DIVISION BLDG 1 KANSAS STREET
NATICK MA 01760-5011
W6QK ACC-APG NATICK
110 THOMAS JOHNSON OR SUITE #240
FREDERICK MD 21702
 
                         
8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)
TEKMIRA PHARMACEUTICALS CORPORATION
 
9A. AMENDMENT OF SOLICITATION NO.
8900 GLENLYON PKY SUITE 100
BURNABY V5J 5J8
 
9B. DATED (SEE ITEM 11)
 
  X
10A. MOD. OF CONTRACT/ORDER NO.
W9113M-10-C-0057
  X 10B. DATED (SEE ITEM 13)
CODE L8144
 
FACILITY CODE
 
14-Jul-2010
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
o
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer
 
o is extended              o is not extended.
 
Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:
(a) By completing Items 8 and 15, and returning ____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN
REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an
offer already submitted, such change may be made by telegram or letter, provided
each telegram or letter makes reference to the solicitation and this amendment,
and is received prior to the opening hour and date specified.
 
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See Schedule
                       
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
X
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
52.243-2 Alt V
                 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
 
D. OTHER (Specify type of modification and authority)
                   
E. IMPORTANT: Contractor     x is not,       o is required to sign this document
and return              copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Modification Control Number:       soconnel151209
See attached summary of changes that provides direction for this Change Order,
provides incremental funding for CLN 0002, effects agreement f or the [***] and
changes the delivery date of CLIN0008.
 
 
 
 
 
 
 
 
Except as provided herein, all terms and conditions ofthe document referenced in
Item 9A or 10A, as heretofore changed, remains unchanged and in full force and
effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
SANDRA J. O'CONNELL / CONTRACTING OFFICER
         
TEL: 
EMAIL: 
 
15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
16C. DATE SIGNED
              04-Mar-215           BY        
(Signature of person authorized to sign)
   
(Signature of Contracting Officer)
     

EXCEPTION TO SF 30
APPROVED BY OIRM 11-84
30-105-04
STANDARD FORM 30 (Rev. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243

 
 
 

--------------------------------------------------------------------------------

 
W9113M-1O-C-0057
P00033
Page 2 of 4
SECTION SF 30 BLOCK 14 CONTINUATION PAGE 
 
SUMMARY OF CHANGES
 
 
SECTION SF 30 - BLOCK 14CONTINUATION PAGE




 
The following have been added by full text:
MODIFICATION P00033
A.     The purpose of this change order is to direct the Contractor to execute
and accomplish the following activities related to CLIN 0002: GMP Manufacturing
to support Non-Clinical Studies; NHP Delay Time to Treat and Aerosol Efficacy
with the Kikwit Product; TKM-Ebola Guinea IND and Phase 2 Clinical Trial
Preparation . Authorization to proceed only with the TKM-Ebola-Guinea IND
submission and Phase 2 Clinical Trial Preparation at a [***] (funding provided
under SubCLIN 000201, ACRN AK, as shown below) is provided in this modification,
pending completed negotiation of the cost and schedule for all efforts to be
included in CLIN 0002. A full proposal revision for these directed changes, to
include anticipated changes to Option CLINs 0003, 0004 and additional CLINs for
Phase 3 Clinical Trial, NOA filing and FDA Approval shall be provided to the
Government no later than close of business on 18 March 2015.
B.      This modification also provides the formal agreement on the [***], for
which consideration is provided by credits to future invoices/vouchers submitted
to the Government in the amount of $[***].
C.      The delivery date for CLIN 0008 is changed to read 29 January 2016, as
shown below.
D.     All other terms and conditions of this contract remain the same and in
full force effect.




 
SECTION B - SUPPLIES OR SERVICES AND PRICES


 
CUN 0007
The target price has increased by $[***] from $[***] to $[***].
 
SUBCLIN 000201 is added as follows:
 
 

 
 
 

--------------------------------------------------------------------------------

 
W9113M- 10-C-0057
P00033
Page 3 of 4
 
 
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
000201
   
Job
 
$[***]
  Funding for CLIN 0002        
CPIF
         
FOB: Destination
       
PURCHASE REQUEST NUMBER: 0010662723
     

 
 

TARGET COST   $[***]  TARGET FEE   $[***]
TOTAL TGT COST + FEE
  $[***] MINIMUM FEE   $[***] MAXIMUM FEE   $[***] SHARE RATIO ABOVE TARGET    
SHARE RATIO BELOW TARGET          
ACRN AK
CIN: GFEBSOO I 06627230000 I
  $[***]

 
 
  
SECTION E - INSPECTION AND ACCEPTANCE
 
The following Acceptance/Inspection Schedule was added for SUBCLIN 00020 I :

INSPECT AT INSPECT BY ACCEPT AT ACCEPT BY N/A N/A N/A Government

 


 
SECTION F - DELIVERIES OR PERFORMANCE
 
The following Delivery Schedule item has been added to CUN 0008:
DELIVERY DATE
QUANTITY
SHIP TO ADDRESS
UIC
       
29-JAN-2016
 
N/A
FOB: Destination
 

 
 


SECTION G - CONTRACT ADMINISTRATION DATA
 
Accounting and Appropriation
 
Summary for the Payment Office
 
As a result of this modification, the total funded amount
for this document was increased by $[***] from $[***] to $[***].
 
SUBCLIN 00020 I :
Funding on SUBCLIN 000201 is initiated as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
W9113M-10-C-0057
P00033
Page 4 of 4


 


ACRN:AK
 
CIN:GFEBSOO 106627230000 I
 
Acctng Data: 097201520 I 60400000265Y0550506255
A.001 1315.4.1.3.4         6100.9000021001
Increase:$[***]
 
Total: $[***]
 
Cost Code: A5XAH
 

 
(End of Summary of Changes)
 
 
 
 
 
 
 
 